No. 12021

         I N THE SUPREME C U T O THE STATE O M N A A
                          OR    F           F OTN

                                   1971



ROBERT LARSON, a / k / a BOB LARSON,

                          P l a i n t i f f and Respondent,



GUY P. BURNETT and M R H E.
                         ATA
BURNETT, h i s w i f e ,

                         Defendants and Appellants.



Appeal from:   D i s t r i c t Court o f t h e Fourth J u d i c i a l D i s t r i c t ,
               Honorable E. Gardner Brownlee, Judge p r e s i d i n g .

Counsel of Record:

      For Appellants :

            G a r l i n g t o n , Lohn and Robinson, Missoula, Montana.
            Robert E. Sheridan, Jr. argued, Missoula, Montana.
            Sherman V. Lohn appeared, Missoula, Montana.

      For Respondent :

            Tipp, Haven and B r a u l t , Missoula, Montana.
            Raymond P. Tipp argued, Missoula, Montana.



                                             Submitted : December 3 , 1971

                                                Decided :
                                                             ~ ~ l 1972 2
                                                                    1
M r . J u s t i c e Frank I. Haswell d e l i v e r e d t h e Opinion of t h e C o u r t .


             T h i s i s a n a p p e a l by d e f e n d a n t s , Guy P. B u r n e t t and Martha

E. B u r n e t t , h i s w i f e , from a f i n a l judgment o f t h e d i s t r i c t c o u r t

of Missoula County f o l l o w i n g t h a t c o u r t ' s d e n i a l of d e f e n d a n t s '

e x c e p t i o n s and motion t o amend t h e f i n d i n g s o f f a c t and c o n c l u -

s i o n s o f law.       The c a s e was t r i e d by t h e c o u r t w i t h o u t a j u r y .

Judgment was e n t e r e d wherein t h e c o u r t found t h a t t h e p l a i n t i f f ,

Robert L a r s o n , had a c q u i r e d a n o n e x c l u s i v e easement f o r road pur-

poses o v e r c e r t a i n land owned by d e f e n d a n t s .             Further, the court

o r d e r e d t h a t p l a i n t i f f f o r a p e r i o d of one y e a r should b e e n t i t l e d

t o t h e c o n t i n u e d u s e of a c e r t a i n e x i s t i n g roadway a c r o s s p o r t i o n s

o f d e f e n d a n t s ' land and a l s o p l a i n t i f f s h o u l d have a p e r i o d o f one

y e a r t o complete t h e c o n s t r u c t i o n o f t h e roadway on h i s easement.

             The sequence o f e v e n t s l e a d i n g up t o t h i s a c t i o n can b e

summarized i n t h i s manner:

             I n 1966 p l a i n t i f f purchased p r o p e r t y l o c a t e d i n Missoula

County, Montana, s i t u a t e d d i r e c t l y n o r t h and a d j o i n i n g two p i e c e s

o f p r o p e r t y owned by d e f e n d a n t s ; p l a i n t i f f ' s p r o p e r t y a b u t s t h e

B i t t e r r o o t R i v e r on t h e s o u t h .   I t was s t i p u l a t e d by c o u n s e l f o r

both p a r t i e s t h a t t h e r e was no w r i t t e n g r a n t o f any i n t e r e s t o r

easement i n t h e 1966 conveyance t o p l a i n t i f f .                   A f t e r purchasing

the property, p l a i n t i f f i n order t o gain access t o h i s property

made s e v e r a l a t t e m p t s t o p r o c u r e a n easement over a d j o i n i n g

p r o p e r t i e s owned by o t h e r s .      When d e f e n d a n t s o r i g i n a l l y purchased

t h e i r two a d j o i n i n g p i e c e s o f p r o p e r t y i n 1962, road a c c e s s t o

p l a i n t i f f ' s p r o p e r t y was accomplished by u s e of a road running

i n a n o r t h - s o u t h d i r e c t i o n through t h e w e s t e r l y t r a c t owned by

defendants.          This road w i l l b e r e f e r r e d t o a s t h e " o l d road".
             From t h e o u t s e t defendants had advised p l a i n t i f f he d i d

n o t have a c c e s s t o h i s p r o p e r t y by way of t h e "old road" through

t h e i r property.         The record i s r e p l e t e w i t h testimony of defendants

f l a t l y t e l l i n g p l a i n t i f f he could n o t a v a i l himself o f a c c e s s t o

h i s p r o p e r t y by way of t h e i r s .        In a d d i t i o n , "No res spas sing"

s i g n s were placed every few f e e t and a lock was placed on t h e

g a t e where t h e "old road" e n t e r e d d e f e n d a n t s ' w e s t e r l y t r a c t .

             It was a t t h i s p o i n t t h a t d i f f i c u l t i e s began.            Plaintiff

c u t t h e lock and went on d e f e n d a n t s ' p r o p e r t y .            The   "NO    Tres-

passing" s i g n s were e i t h e r broken o r t o r n down by p l a i n t i f f o r

h i s son.

             A t about t h i s time, defendants e n t e r e d i n t o n e g o t i a t i o n s

w i t h a t h i r d . p a r t y , one K o e s s l e r , t o s e l l t h e i r w e s t e r l y t r a c t

over which t h e "old road" r u n s .                 Deiendants, i n o r d e r t o g a i n a c c e s s

t o t h e i r remaining e a s t e r l y t r a c t , then b u i l t a road running i n a

n o r t h - s o u t h d i r e c t i o n a c r o s s t h e lower o n e - t h i r d p o r t i o n of t h e i r

remaining e a s t e r l y t r a c t , s o t h a t i t would n o t be necessary t o use

t h e road on t h e w e s t e r l y t r a c t being s o l d .            I n t h e meantime t h e

d i s p u t e between p l a i n t i f f and defendants i n t e n s i f i e d u n t i l on

May 1, 1968, t h e p a r t i e s f i n a l l y e n t e r e d i n t o a w r i t t e n agreement,

t h e f u l l t e x t of which follows:

             "I Guy P . B u r n e t t , a g r e e t o l e t Bob Larson go
             thru    m p r o p e r t y i f h i g h water i s on h i s e n t r a n c e
                      y
             road    and he cannot g e t t h r u . This agreement e x p i r e s
             July    1, 1968. A f t e r t h a t permission must be obtained
             from    new owners t o pass t h r u p r o p e r t y .

                                                          "/s/ Bob Larson
                                                               Bob Larson

                                                          " / s / Emanuel Rohrbach
                                                                  Witness

                                                          " / s / Guy P. Burnett
                                                                  Guy P . B u r n e t t

                                                          " / s / Emanuel Rohrbach
                                                                  witness"
              The d i s t r i c t c o u r t , i n a d j u d i c a t i n g t h i s m a t t e r , was

unable t o f i n d s u f f i c i e n t evidence t o warrant the establishment

o f a n easement by a d v e r s e u s e .            Nevertheless, the d i s t r i c t court

d i d g r a n t p l a i n t i f f a "non-exclusive"             easement upon t h e "new road"

over and a c r o s s t h e lower p o r t i o n o f d e f e n d a n t s ' e a s t e r l y t r a c t .

The judgment f u r t h e r g r a n t s p l a i n t i f f a p e r i o d of one y e a r t o

complete c o n s t r u c t i o n of a road which would r u n a l o n g t h e upper

two-thirds of defendants                   e a s t e r l y t r a c t , n o road i n t h a t l o c a t i o n

p r e s e n t l y being i n e x i s t e n c e .     The r e c o r d a l s o i n d i c a t e s t h a t

a t t h e t i m e p l a i n t i f f purchased h i s p r o p e r t y , no road was i n e x i s -

t e n c e a l o n g t h e upper t w o - t h i r d s o f d e f e n d a n t s ' e a s t e r l y t r a c t .

             On a p p e a l d e f e n d a n t s r a i s e t h e f o l l o w i n g i s s u e s f o r review:

             1.     Does a d v e r s e u s e f o r l e s s t h a n t h e f u l l s t a t u t o r y

p e r i o d c o n f e r any i n t e r e s t upon t h e p l a i n t i f f ?

             2.     Did t h e d i s t r i c t c o u r t e r r i n a d m i t t i n g o r a l t e s t i -

mony t o modify t h e w r i t t e n agreement d a t e d May 1, 1968?

             3.     Did t h e d i s t r i c t c o u r t e r r i n f i n d i n g t h a t t h e w r i t t e n

agreement d a t e d May 1, 1968, g r a n t e d a n easement f o r roadway

purposes t o p l a i n t i f f ?

             p l a i n t i f f ' s p o s i t i o n i s simply tha t t h e e v i d e n c e s u b m i t t e d

a t t h e t r i a l c l e a r l y s u p p o r t s t h e d i s t r i c t c o u r t ' s f i n d i n g s and

judgment.         P l a i n t i f f contends d e f e n d a n t s b a r g a i n e d w i t h him t o

r e l o c a t e t h e easement and r o a d .          He r e l i e d on t h e b a r g a i n , changed

h i s p o s i t i o n , and gave v a l u a b l e c o n s i d e r a t i o n .    Plaintiff further

contends t h a t he i s t h e r e f o r e e n t i t l e d t o t h e r e l o c a t e d easement

and r o a d , and t o deny him s u c h r e l o c a t e d easement and r o a d , which

he b a r g a i n e d f o r , would p e r m i t a g r o s s i n j u s t i c e and wrong a t t h e

hands of d e f e n d a n t s who t o b e g i n w i t h c r e a t e d t h e c o n d i t i o n .
             This Court has many times s t a t e d i t s f u n c t i o n on a p p e a l

i n a nonjury c a s e i s t o determine whether t h e r e i s s u b s t a n t i a l

evidence t o s u p p o r t t h e f i n d i n g s of f a c t o f t h e t r i a l c o u r t ,

and we w i l l n o t r e v e r s e such f i n d i n g s of f a c t u n l e s s t h e r e i s a

c l e a r preponderance of evidence a g a i n s t such f i n d i n g s               .       Spencer

v . Robertson, 151 Mont. 507, 445 P.2d 48, and c a s e s t h e r e i n c i t e d ;

Smith v. K r u t a r , 153 Mont. 325, 457 P.2d 459.

             A g e n e r a l p i c t u r e of t h e a p p l i c a b l e l e g a l precedents t o

t h i s c o n t r o v e r s y appears d e s i r a b l e .   It i s w e l l e s t a b l i s h e d law

i n Montana t h a t a p a r t y claiming t o have a c q u i r e d any easement o r
                                                                                                        -.
i n t e r e s t by p r e s c r i p t i o n must show open, n o t o r i o u s , e x c l u s i v e ,

a d v e r s e , continuous, and u n i n t e r r u p t e d use of t h e easement claimed

f o r the f u l l s t a t u t o r y period.         S c o t t v . J a r d i n e Gold Min. & M i l l .

Co., 79 Mont. 485, 257 P. 406; Cope v. Cope,                                   Mon t     .       2-



P.2d             ,   28 St.Rep. 1120.

             An "exclusive'' use means t h a t t h e c l a i m a n t ' s r i g h t t o

use t h e right-of-way             i s independent of a l i k e right-of-way i n

another.        S c o t t v. Weinheimer, 140 Mont. 534, 374 P.2d 91. F u r t h e r ,

any use which i s permissive i n i t s i n c e p t i o n cannot r i p e n i n t o a

prescriptive right,                         t h e r e has been a d i s t i n c t and p o s i t i v e

a s s e r t i o n by t h e c l a i m a n t owner o i a r i g h t h o s t i l e t o t h e owner

of t h e s e r v i e n t l a n d s .   Drew v. Burggraf, 141 Mont. 403, 378 P.2d

232.     F i n a l l y , t h e presence of g a t e s t h a t must be opened by t h e

u s e r i s g e n e r a l l y considered t o be s t r o n g evidence of a mere

personal l i c e n s e t o pass over t h e right-of-way.                      Peasley v. Trosper,

103 Mont. 401., 64 P.2d 109.

             I n Montana, i t i s e q u a l l y a s c l e a r t h a t any a d v e r s e use f o r

l e s s than t h e f u l l s t a t u t o r y period o f f i v e y e a r s can i n no way

c o n f e r any r i g h t s o r i n t e r e s t whatsoever upon t h e person a t t e m p t i n g

t o e s t a b l i s h such a d v e r s e use.       S e c t i o n 93-2507, R.C.M.            1947.
              T h i s Court i n S c o t t v. Weinheimer, 140 Mont. 534, 560, 374

P.2d 91, s t a t e d :

              "To e s t a b l i s h t h e e x i s t e n c e o f a n easement by
              p r e s c r i p t i o n , t h e p a r t y s o c l a i m i n g must show
              open, n o t o r i o u s , e x c l u s i v e , a d v e r s e , c o n t i n u o u s
              and u n i n t e r r u p t e d u s e o f t h e easement f o r t h e
              f u l l s t a t u t o r y period.      ***        By ' c o n t i n u o u s and un-
              i n t e r r u p t e d ' u s e i s meant u s e n o t i n t e r r u p t e d by
              t h e a c t of t h e owner o f t h e land o r by v o l u n t a r y
              abandonment by t h e p a r t y c l a i m i n g t h e r i g h t . I I
              (Emphasis s u p p l i e d )

             Applying t h e f o r e g o i n g g e n e r a l p r i n c i p l e s t o t h e r e l e v a n t

f a c t s h e r e , t h e r e i s no e v i d e n c e i n t h e r e c o r d t o s u p p o r t t h e

d i s t r i c t c o u r t ' s d e t e r m i n a t i o n t h a t p l a i n t i f f d i d have such

i n t e r e s t s o a s t o constitute valid consideration for the alleged

t r a n s f e r t h e r e o f t o t h e upper t w o - t h i r d s of d e f e n d a n t s ' e a s t e r l y

tract.

             The d i s t r i c t c o u r t was u n a b l e t o f i n d t h a t p l a i n t i f f had

i n f a c t o b t a i n e d a n easement by a d v e r s e u s e .             L o g i c a l l y i t would

t h e n f o l l o w t h a t p l a i n t i f f a c q u i r e d no r i g h t t o a t r a n s f e r o f a

roadway easement when h e had n o t h i n g t o b e g i n w i t h .                       To h o l d

o t h e r w i s e would c o n f e r upon a t r e s p a s s e r r i g h t s and i n t e r e s t s which

would p l a c e t h e owner a t a s e r i o u s d i s a d v a n t a g e and i n f r i n g e upon

t h e l e g i t i m a t e r i g h t s a c c r u i n g t o land ownership.              Indeed, t h e

r e a s o n i n g behind p l a i n t i f t ' s argument would e l e v a t e a t r e s p a s s e r

on land t o t h e u n f a i r p o s i t i o n of b e i n g a b l e t o demand compensation

i n r e t u r n f o r a r e l i n q u i s h m e n t o f " i n t e r e s t " t h e t r e s p a s s e r had

o b t a i n e d by " p a r t i a l a d v e r s e use1', when t h e u s e had been f o r a

period considerably s h o r t e r than t h e f i v e year required period

p r e s c r i b e d by s t a t u t e .   W a r e c e r t a i n t h e l e g i s l a t u r e never in-
                                          e

tended s u c h r e s u l t , when e n a c t i n g o u r a d v e r s e p o s s e s s i o n s t a t u t e .

              Our examination o f t h e r e c o r d c l e a r l y r e v e a l s t h e p e r -

m i s s i v e n a t u r e o f p l a i n t i f f ' s r i g h t t o go a c r o s s d e f e n d a n t s ' l a n d .

A t t h e o u t s e t when p l a i n t i f f purchased h i s p r o p e r t y , he was i n n o
way t o l d by a d j o i n i n g landowners o r by defendants t h a t he had a

right-of-way         over d e f e n d a n t s ' land; i n f a c t , i t was only a f t e r

p l a i n t i f f had been unsuccessful i n t r y i n g t o e s t a b l i s h a r i g h t - o f -

way a c r o s s t h e lands o i o t h e r a d j o i n i n g owners t h a t he began h i s

a t t e m p t s t o g e t a n easement upon d e f e n d a n t s ' land.

             F i n a l l y , we hold t h e d i s t r i c t c o u r t e r r e d i n a d m i t t i n g

o r a l testimony modifying t h e w r i t t e n agreement dated May 1, 1968,

between t h e p a r t i e s .

             A t t h e t r i a l p l a i n t i f f was allowed t o e x p l a i n t o t h e c o u r t

t h a t t h i s w r i t t e n agreement was intended t o g i v e him a c c e s s over t h e

e a s t e r l y t r a c t of d e f e n d a n t s ' property i n r e t u r n f o r a t e r m i n a t i o n

of p l a i n t i f f ' s a c c e s s over t h e w e s t e r l y t r a c t , formerly owned by

defendants.

             It i s w e l l e s t a b l i s h e d law i n Montana t h a t , s u b j e c t t o

c e r t a i n exceptions n o t p e r t i n e n t h e r e , w r i t t e n c o n t r a c t s cannot

be v a r i e d , c o n t r a d i c t e d , nor a l t e r e d by p a r o l o r e x t r i n s i c e v i -

dence.       P r i t c h e t t v. J e n k i n s , 52 Mont. 81, 155 P. 974; Leigland

v. McGaffick, 135 Mont. 188, 338 P.2d 1037; S e c t i o n 13-907, R.C.M.

1947.

             Our reading of t h e w r i t t e n agreement between t h e p a r t i e s

c l e a r l y i n d i c a t e s t h e r e was no mistake, impe r f e c t i o n , o r ambiguity

which would i n any way r e q u i r e p a r o l testimony t o e x p l a i n .                     The

i n t e n t of t h e p a r t i e s i s c l e a r w i t h i n t h e words of t h e agreement.

Defendants were w i l l i n g t o permit p l a i n t i f f t o use t h e i r e a s t e r l y

t r a c t Tor two months.            A f t e r t h a t period of time, p l a i n t i f f no

longer hdd a c c e s s t o t h e d e f e n d a n t s ' p r o p e r t y .      A t best, plaintiff

was g r a n t e d a temporary permissive easement trom May 1, 1968 u n t i l

J u l y 1, 1968.
               I n a d d i t i o n , i n conjunction w i t h t h e q u e s t i o n of t h e

i n a d m i s s i b i l i t y of par01 testimony t o vary t h e terms o t t h e p a r t i e s

w r i t t e n agreement, we hold t h e d i s t r i c t c o u r t e r r e d i n f i n d i n g

t h a t t h e terms o f t h e agreement could be i n t e r p r e t e d t o g r a n t an

easement t o p l a i n t i f f .

               The d i s t r i c t c o u r t i n i t s f i n d i n g s s t a t e s , i n e r f e c t ,

t h a t t h e w r i t t e n agreement t o t e r m i n a t e t h e use of roads a p p l i e d

only t o t h a t p i e c e of p r o p e r t y which defendants were s e l l i n g , i . e .

t h e w e s t e r l y t r a c t , and n o t t o t h e road l o c a t e d on t h e e a s t e r l y

t r a c t , s t i l l owned by defendants.

               Our review of t h e evidence i n d i c a t e s otherwise.                       The

words "my propertyf' contained i n t h e agreement can have b u t one

r e a s o n a b l e meaning.        A t t h e time of t h e execution o r t h e agreement,

defendants had a l r e a d y s o l d t h e i r w e s t e r l y t r a c t on c o n t r a c t ,

and they remained only t h e owners of t h e e a s t e r l y t r a c t .                         The
          11
phrase         m property" p l a i n l y and simply means t h a t p r o p e r t y r e -
                y

maining i n t h e defendants ' hands, s p e c i f i c a l l y t h e i r e a s t e r l y t r a c t .

F u r t h e r , t h e terms of t h e agreement unequivocally s t a t e t h e a g r e e -

ment e x p i r e s on J u l y 1, 1968.              For t h e d i s t r i c t c o u r t t o have found

t h a t p l a i n t i f f had any r i g h t s a f t e r J u l y 1, 1968, i g n o r e s t h e

express language of t h e agreement.

            Accordingly, we f i n d p l a i n t i i f ' s use t o be permissive i n

n a t u r e and, s i n c e no easement was e s t a b l i s h e d by p r e s c r i p t i o n ,

he had no r i g h t t o t r a n s f e r any easement upon any a r e a o f de-

fendanti ' property.

               Judgment i s r e v e r s e d .



                                                           Associate ~ u s t i c e
I
\
    \     M r . J u s t i c e Wesley C a s t l e s , deeming himself d i s q u a l i f i e d ,

    U   o p a r t i n t h i s Opinion.